Citation Nr: 0004851	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  93-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

What evaluation is warranted for residuals of left knee 
injury since September 25, 1990?  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1976, and from September 1978 to September 1990.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a February 1991 decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  In October 1993, a personal 
hearing was held at the Board before the undersigned.  In 
April 1995 and January 1999, the veteran's case was remanded 
to the RO for additional development of the evidence.  The 
case has been returned to the Board for further action. 


FINDINGS OF FACT

1. All the evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by VA.

2.  Since September 25, 1990, pain on motion is the primary 
manifestation of the left knee disorder with the range of 
motion of the left knee being measured at full extension with 
generally slight to no limitation of full flexion, without 
evidence of active arthritis, or chronic instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent since 
September 25, 1990, for the veteran's residuals of left knee 
injury have not been demonstrated. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Codes 
5257, 5260, 5261 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected left knee 
disorder is more severely disabling than it has been rated.  

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

An allegation of increased disability is sufficient to 
establish a well- grounded claim seeking an increased rating. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In the 
instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court), held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
decision, the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it is possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period. Fenderson v. West, at 126.  The Board is 
satisfied that all relevant facts have been properly 
developed to their full extent, especially in light of the 
two Remands by the Board, and that the VA has met its duty to 
assist. White v. Derwinski, 1 Vet. App. 519 (1991); Godwin v. 
Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life. 38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

The record reflects that entitlement to service connection 
for residuals of left knee injury was established in a 
September 1990 rating decision.  A 10 percent rating was 
assigned for the disability, effective September 25, 1990.  
That disability evaluation has remained in effect to the 
present.  

The service medical records reflect that in January 1975 the 
veteran was seen after he sustained an injury to the left 
knee while playing football.  Range of motion of the knee was 
0 degrees extension and 90 degrees flexion.  There was 
tenderness of the knee with local swelling.  Pain at the 
medial aspect of the knee was noted which increased with 
varus stress.  An apprehension test was positive.  There was 
no ligamentous laxity or joint line tenderness.  Treatment 
consisted of range of motion exercises.  An examination 
report for October 1976 reflects full range of motion of the 
lower extremities.  The veteran, who was a paratrooper during 
service and sustained numerous musculoskeletal injuries, was 
again evaluated for a left knee injury in May 1989 when X-
rays were normal.  

When the veteran was examined by VA in December 1990, he 
complained of sharp pain and limited mobility of the left 
knee.  Fine crepitation was felt within the soft tissue about 
the left knee.  Full range of motion was possible.  
Discomfort was noted on passive rotary movement of the knee.  
No undue laxity of the ligaments was demonstrated, and the 
patella was freely movable.  No fracture or dislocation of 
the knee was shown on X-rays, but there was a small effusion 
noted.  The diagnosis was knee strain, residual of knee 
injury.  

On examination by VA in October 1991, the veteran complained 
of severe lateral ligament strain following a left knee 
"blow out" when his knee could not support his weight.  On 
examination, there was some crepitus and minimal joint line 
tenderness.  Flexion was from 0 degrees to 130 degrees.  The 
diagnosis was chronic knee strain.  

Post-service medical records from April 1991 to February 1992 
and VA outpatient treatment records from January 1991 to 
August 1996 reflect treatment for various musculoskeletal 
complaints.  Left knee x-rays in June 1991 were normal.  

Outpatient treatment records from James N. Barke, M.D., 
reflect that the veteran was seen on numerous occasions 
including in April 1991 for the residuals of many twisting 
and pulling injuries related to his service as a paratrooper.  
In December 1992, it was reported that the veteran ambulated 
with a limp, and that he had exacerbations at times with 
decreased mobility and other times when he was better.  

On VA examination in January 1993, the veteran complained 
that he had severe lateral ligament strains of both knees 
resulting from bad parachute falls, other service activities 
and a motorcycle accident; that his knee gave out on him, 
which severely impaired him from walking correctly and 
supporting his weight; and that he was unable to stand in one 
place for long periods of time because of his knees with the 
left being more severe.  He also complained of limping, and 
having the knee go out which caused him to fall in December 
1991.  He was unable to run.  He was able to walk, but in 
climbing stairs he went sideways.  He described weakness of 
the left leg and an inability to stand over five to ten 
minutes because of pain.  He had never had surgery or 
arthroscopy of the left knee.  Left knee extension was to 0 
degrees and flexion was to 155 degrees.  Pain was noted on 
motion.  The diagnosis was chronic strain of the left lateral 
ligament with probable residual osteoarthritis.  

During an October 1993 hearing, the veteran testified that 
his service-connected left knee disability had worsened in 
severity warranting an evaluation in excess of 10 percent; 
that support for the contention was that he walked with a 
limp; and that his left knee was completely unstable and 
could not support his full weight.  

On VA examination of the veteran's left knee in June 1995, 
there was no swelling seen.  There was full range of 
extension of the knee, to include hyperextension to 5 
degrees.  Flexion was to 160 degrees.  The collateral 
ligaments were stable.  Lachmann's sign was negative and 
there was no anterior or posterior drawer.  Full strength was 
demonstrated on flexion and extension against resistance.  On 
further examination by VA in June 1995, the veteran was able 
to extend the knee within 5 degrees of zero or full 
extension.  He complained of severe knee pain.  He was 
unable, again unlimited by pain, to flex the knee beyond 100 
degrees.  The examiner commented that there was no evidence 
of joint deformity, evidence of crepitus, or evidence of 
ligamentous instability demonstrated, although attempts to do 
further testing were met by resistance and complaints of 
severe knee pain.  The impression was no clear evidence of 
limitation other than by pain with no evidence of motor 
weakness or wasting, and no joint deformity or crepitus.  A 
review of the veteran's complete records was recommended.  

When the veteran was examined by VA in August 1996, 
subjective diffuse tenderness was noted.  Range of motion of 
each knee was 110 degrees of flexion and -10 degrees of 
extension.  There was a suggestion of crepitance palpable 
with flexion of each knee.  The examination of the left knee 
revealed pain elicited with compression of the patella as 
with movement of the patella.  There was laxity of the medial 
collateral lateral ligament on the left.  X-rays of the knees 
were interpreted as reflecting no left knee bone or joint 
abnormality.  The diagnoses included chronic strain, both 
knees, with torn medial collateral ligament and 
chondromalacia patella on the left.  

In January 1997, the examiner who conducted the 1996 
examination reviewed the veteran's claims file on request of 
the RO and opined that, "[i]t should be noted that in the 
absence of the patient's service connected disability, 
individual weakness, fatigue and coordination and limited 
range of motion all [sic] be absent and there would be no 
flare-ups."  The response includes the information that in 
the absence of the patient's service connected disability, 
range of motion of both knees would be 130 degrees of flexion 
and zero degrees of extension.  The examiner commented that 
all of the findings were normal in the absence of the 
veteran's service connected problems.  The diagnoses included 
chronic strain both knees with torn medial to the lateral 
ligaments and a chondromalacia patella on the left.  The 
examiner noted in a February 1999 addendum that the veteran's 
claims file was again reviewed, and he was unable to 
contribute any further significant medical information with 
any degree of medical certainty.  

On VA examination in August 1998, the veteran reported pain 
and swelling in his knees, more so on the left, occurring 
four to six times a year.  He described frequent buckling of 
both knees, more so on the left, occurring three times a 
month.  He denied any history of locking of the knees.  He 
reported an inability to run, walk long distances, twist, 
kneel, or climb stairs or ladders due to pain in both knees, 
which was more severe on the left.  On examination, flexion 
was to 130 degrees and extension was to zero degrees.  A 
moderate degree of diffuse knee tenderness was noted.  No 
evidence of soft-tissue swelling, joint effusion, or laxity 
of the anterior cruciate ligament or of the medial or lateral 
collateral ligaments was demonstrated.  A moderate degree of 
pain was elicited with compression of the patella and with 
movement of the patella.  There was no evidence of 
subluxation or lateral instability.  The diagnoses included 
patellofemoral syndrome or chondromalacia of the left knee.  
The examiner reviewed the August 1996 x-rays and noted that 
additional x-rays were ordered, but the results of the August 
1998 X-rays were not included in the claims file.  


Analysis

VA's General Counsel had held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 based on 
instability, and there is also limitation of knee motion 
which at least meets the criteria for a zero percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability. See VAOPGCPREC 23- 
97; 38 C.F.R. § 4.14 (1996); Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, the General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned. VAOPGCPREC 23-97.  

In this respect, the Board notes that the Court has held that 
"a remand by this Court or the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders.  The Court further opined 
that a remand by the Court or the Board imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand." Stegall v. West, 
11 Vet. App. 268 (1998).  

It was with these considerations at the forefront, and based 
on comments by VA's examiners that left room for doubt 
regarding the precise nature and extent of left knee 
disability present, that further review of the complete 
claims file by a specialist was deemed appropriate here.  
Accordingly, the matter was again remanded to the RO in 1999 
for clarification of the medical evidence.  Pursuant to the 
Remand, original X-rays were associated with the claims 
folder and reviewed by a Chief of Radiology in May 1999, who 
reported having been reviewing films at the VA facility for 
the past 13 years.  The veteran's examination of August 1998 
was reviewed, including standing views of both knees as well 
as frontal and lateral views of the knees.  The examination 
was described as being normal.  It was noted that the veteran 
had also had a previous examination of the left knee in 
August 1996 which was also normal.  No bony or soft tissue 
abnormalities were seen on X-rays.  In July 1999, the 
examiner further clarified that before reviewing the X-rays, 
the veteran's claims file was reviewed.  

Under Diagnostic Code 5260, when flexion is limited to 60 
degrees a noncompensable rating is warranted; when flexion is 
limited to 45 degrees, a 10 percent evaluation is warranted; 
flexion limited to 30 degrees warrants a 20 percent 
evaluation; and flexion limited to 15 degrees warrants a 30 
percent evaluation. 38 C.F.R. 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a noncompensable evaluation is warranted for extension 
limited to 5 degrees. Extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation. 38 C.F.R. 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

The Board is unable to find that an increased rating is 
warranted for the veteran's left knee disability at any time 
since service connection was established following the 
veteran's service discharge in September 1990.  The range of 
motion of the left knee has consistently been good on 
examinations, including normal extension and slight, if any, 
decrease from full flexion, including on the most recent 
medical examination.  All recorded results are far less than 
required for a 10 percent disability rating under either 
applicable rating code regarding limitation of motion of the 
knee in extension or flexion.  For rating purposes, in the 
judgment of the Board the left knee disability is manifested 
by a moderate degree of diffuse knee tenderness and 
complaints of pain on motion.  This observation is made on 
the basis of the reports of numerous physical examinations 
with the veteran's complete claims folder available for 
review by the examiners.  The examination reports reflect 
that in addition to the essentially full range of knee motion 
demonstrated, there has been no evidence of chronic soft-
tissue swelling, joint effusion, laxity of ligaments, knee 
instability or subluxation present.  The current pertinent 
diagnosis is patellofemoral syndrome or chondromalacia of the 
left knee which is consistent with the clinical history of 
the veteran's symptoms.   

None of the objective findings reported provide a basis for 
an evaluation greater than a 10 percent disability rating 
under 38 C.F.R. §§ 4.71a.  For example, there is no evidence 
of arthritis as an active disease, so that rating codes 
applicable to arthritis do not provide a basis for a higher 
rating.  Gout is not present.  Neither ankylosis nor 
subluxation is present.  Further, chronic knee instability is 
not demonstrated.  38 C.F.R. §§ 4.71a, Codes 5002, 5003, 
5017, 5256, 5257.  

The service-connected disability has not been shown to reduce 
the range of motion or other functioning of the veteran's 
knee to a degree that would warrant a higher evaluation since 
September 1990.   The veteran retains nearly full range of 
motion of the left knee with good knee strength manifested.  
Although the veteran has complained of weakness of the left 
knee causing it to even give way on occasion, there has been 
no diminution of knee strength shown present on objective 
medical examination.  Further, no neurologic deficit has been 
manifested.  

The veteran's private physician has reported treatment of the 
veteran for various musculoskeletal complaints over time, and 
he noted in December 1992 that the veteran ambulated with a 
limp.  However, his other comments reflect that the veteran 
has periods of exacerbation with decreased mobility and other 
times when he is better.  This is not inconsistent with the 
Board's conclusion that the primary manifestation of the left 
knee disability is pain which is further discussed below. 

In sum, the objective findings on medical examinations do not 
support the existence of additional chronic disability 
necessary for the assignment of a higher disability rating.  
Inasmuch as it is the judgment of the Board that any pain, 
excess fatigability, weakness, or incoordination has not been 
demonstrated to result in impairment of greater than 10 
percent for the service-connected left knee disorder, a 
higher evaluation on the basis of these provisions may not be 
awarded. See DeLuca v. Brown, 8 Vet.App. 202 (1995).  The 
reports of VA examination reflect no evidence of weakened 
movement, excess fatigability, or incoordination of the knee.  
Although the veteran complains of severe limiting pain, 
physical examination shows that he has essentially full range 
of motion of the knee with good strength, and no instability.  
Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for a higher rating, and that the 
current 10 percent rating contemplates all subjective 
symptoms expressed by the veteran, especially pain.  

Based on the aforementioned evidence, the veteran's left knee 
disability picture does not more nearly approximate the 
criteria necessary for a rating in excess of 10 percent under 
Diagnostic Code 5257, 5260, or 5261, or any other potentially 
applicable rating provision.  As such, the Board finds that 
the current 10 percent rating which has been in effect since 
September 1990 for the left knee disability is appropriate. 
38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Codes 5257, 5260, 
5261.  Again, the Board has considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991), for the entire rating period at issue 
dating back to the veteran's separation from service in 
September 1990.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply. 38 U.S.C.A. § 
5107.

 
ORDER

No more than a 10 percent disability rating is warranted for 
residuals of left knee injury since September 25, 1990.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

